Citation Nr: 1012075	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service connected 
bilateral pes planus, evaluated as non-compensable prior to 
May 19, 2007 and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1972, with additional service in the Army National 
Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
afford the Veteran a VA examination.  The action specified in 
the October 2008 Remand completed, the matter has been 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to May 19, 2007, there is no evidence of complaints 
of or treatment for pes planus and no evidence that the 
Veteran had a weight bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet secondary to pes planus.  

2.  After May 19, 2007, there is no evidence of pronounced 
flatfoot with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthotic shoes or appliances.  


CONCLUSION OF LAW

The criteria for an increased disability rating for service 
connected bilateral pes planus have not been met for any 
period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, DC 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an increased evaluation 
for service connected pes planus, evaluated as non-
compensable prior to May 19, 2007 and as 30 percent disabling 
thereafter.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased rating claims.

Pes Planus

In a July 1976 rating decision, the Veteran was granted 
entitlement to service connection for bilateral pes planus, 
effective May 1976, and assigned an initial non-compensable 
(0 percent) rating.  It does not appear from the evidence of 
record that the Veteran ever filed an increased rating claim.  
However, in 2002, the Veteran filed a claim for entitlement 
to service connection for a number of disabilities.  In 
November 2002, the Veteran submitted a signed release for Dr. 
A.L, which noted that the Veteran was currently being treated 
for a foot condition.  It appears that the RO interpreted 
this as a request for an increased evaluation for his service 
connected pes planus and developed the issue accordingly.  

Pes planus is rated under Diagnostic Code 5276.  In order to 
warrant a higher rating under DC 5276, the evidence must 
show:

*	moderate flatfoot with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, 
whether bilateral or unilateral (10 percent); 
*	severe bilateral flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling 
on use, and characteristic callosities (30 percent); or 
*	pronounced bilateral flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic 
shoes or appliances (50 percent).

Rating Prior to May 19, 2007

Prior to May 19, 2007, the Board can find no evidence of 
complaints of or treatment for pes planus.  The RO obtained 
private treatment records from Dr. L.A. of Florida Foot and 
Ankle Group which document treatment of left ankle pain in 
September 2002.  While the Veteran complained of pain in his 
left ankle and foot and had some tenderness to palpation of 
those same areas on his first visit, Dr. L.A. attributed this 
pain to EDL tendonitis and possible arthritis of the left 
ankle and foot, providing evidence against this claim.   

At a follow up appointment approximately a week and a half 
later, the Veteran reported that his foot pain had resolved 
with use of a Cam Walker and there was no tenderness to 
palpation noted. 

In his November 2003 notice of disagreement, the Veteran 
claimed that he experienced marked deformity with pain and 
swelling as a result of his pes planus.  

While the Board recognizes that the Veteran is competent to 
testify as to the presence of observable symptoms such as 
deformity, pain, and swelling, he is not competent to offer 
an opinion as to the etiology of those symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The only medical evidence of any pain or swelling of the 
Veteran's feet prior to May 19, 2007 is found in the 
treatment records from Florida Foot and Ankle Group discussed 
above.  Dr. L.A. attributed the pain in the Veteran's left 
foot to EDL tendonitis and possible arthritis of the left 
foot and ankle and makes no mention of pes planus.  
Additionally, she does not note any deformity of the foot or 
ankle.  The Board finds the opinion of a medical professional 
trained in podiatry to have far greater probative value than 
the Veteran's opinion concerning the nature and etiology of 
the Veteran foot condition.

Based on the above evidence, the Board finds that entitlement 
to a compensable disability rating for service connected pes 
planus is not warranted.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Rating After May 19, 2007

On May 19, 2007, the Veteran was afforded a VA examination of 
his feet.  The Veteran complained of progressively worsening 
bilateral feet pain of many years duration.  

On examination, the examiner found evidence of painful 
motion, swelling, tenderness to palpation, weakness, and 
abnormal weight-bearing as evidenced by callosities and 
unusual shoe wear pattern bilaterally.  However, on the 
examination report, the examiner indicated that this was not 
an examination for flatfoot and attributed the Veteran's foot 
pain to degenerative joint disease of both feet.  The 
examiner did not mention any evidence of pronation, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation.  

Based on this evidence the RO increased the Veteran's 
disability rating to 30 percent.  The Veteran appealed, and 
the Board remanded the matter to afford the Veteran a new VA 
examination.  The Veteran was afforded this examination in 
January 2009, where the Veteran complained of bilateral foot 
pain and difficulty walking or standing for more than a few 
minutes.  He reported using shoe inserts which helped 
somewhat and a cane for assistance.  

The examiner found no evidence of painful motion, swelling, 
instability, weakness, or abnormal weight-bearing 
bilaterally, although there was tenderness to palpation.  On 
examination of the Achilles tendon, the examiner found that 
alignment was normal bilaterally measured under both weight-
bearing and non weight-bearing conditions.  Additionally, 
there was no evidence of malalignment of the feet, pronation, 
muscle atrophy, or other foot deformity.  The examiner 
diagnosed the Veteran with bilateral pes planus of moderate 
to severe nature.  

The Board finds that based on this evidence, a disability 
rating in excess of 30 percent is not warranted for any 
period after May 19, 2007.  While there is evidence of pain 
on use and some tenderness to palpation, as well as abnormal 
weight bearing as evidenced by callosities and unusual shoe 
wear, it appears that the Veteran still receives some relief 
from the use of orthopedic shoes and there is no evidence 
that his pes planus results in marked pronation or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation.  In fact, the most recent examination would 
provide evidence against such a finding.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Extraschedular Consideration

The Board has also considered whether the Veteran's bilateral 
pes planus disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board finds that the schedular rating criteria 
reasonably reflect the Veteran's disability level and 
symptomatology, and the Veteran's reported difficulties are 
not so exceptional or unusual a disability picture as to 
render impractical application of regular schedular 
standards.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

The Board notes that Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) was recently overruled in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The Federal Circuit 
held that "...insofar as the notice described by the Veterans 
Court in Vazquez-Flores requires the VA to notify a veteran 
of alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  Id. at 1281.  The 
Federal Circuit also stated that 38 U.S.C.A. § 5103 did not 
require "veteran-specific notice", that is, notice that 
depended on the particular facts of a veteran's claim.  Id. 
at 1277.  Rather, VA must provide "claim-specific notice", 
that is "generic notice provided in response to a request 
for service connection must differ from that provided in 
response to a request for an increased rating."  Id.  The 
Board interprets this to mean that in an increased rating 
claim, the Veteran no longer has to be provided with notice 
of the specific diagnostic codes under which he is rated.  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in April 2007.  This letter informed the 
Veteran of what evidence was required to substantiate his 
increased rating claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed 
of how VA assigns disability ratings and effective dates.  

However, this notice letter was not provided to the Veteran 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the April 2007 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  

Inn this case, not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in January 2010.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded two VA examinations.  While the May 2007 VA 
examination was inadequate, the January 2009 examination 
addressed all the criteria necessary to rate the Veteran's 
pes planus disability.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable disability rating for service 
connected bilateral pes planus prior to May 19, 2007 is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for service connected bilateral pes planus after May 19, 2007 
is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


